Citation Nr: 1044929	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-38 154	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
December 1969 to May 1993.  He died in November 2003.  The 
appellant is his surviving spouse.  She appealed to the Board of 
Veterans' Appeals (Board) is from a July 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In December 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), to obtain the Appellant's 
current mailing address and, if obtained, to re-mail a copy of 
the then most recently issued supplemental statement of the case 
(SSOC).  That remand also was to obtain information concerning 
any substances/chemicals the Veteran may have been exposed to 
during his military service - especially as a fuels supervisor, 
and to obtain a medical nexus opinion concerning the likelihood 
that any such exposure in service may have caused or contributed 
substantially or materially to his terminal prostate cancer.

The Board again remanded the claim in December 2009 - this time 
to schedule the Appellant for a hearing at the RO before a 
Veterans Law Judge of the Board, commonly referred to as a Travel 
Board hearing.   She had this hearing in June 2010.  The 
undersigned Veterans Law Judge presided.




FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 1995; 
they were still married at the time of his death in November 2003 
but were not cohabiting due to his admission to hospice care.

2.  The Veteran died of prostatic carcinoma (prostate cancer).

3.  The Veteran had no adjudicated service-connected disabilities 
at the time of his death, however, he was posthumously granted 
service connection for ureterolithiasis and a noncompensable 
(i.e., 0 percent) rating was assigned retroactively effective 
from the date of receipt of his claim on October 17, 2003.

4.  The weight of the evidence is against finding that his death 
was in any way related to his military service or a result of a 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Regarding claims for Dependency and Indemnity Compensation (DIC) 
benefits, including for cause of death, § 5103A Veterans Claims 
Assistance Act (VCAA) notice must include:  (1) a statement of 
the conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was sent a VCAA notice in May 2004.  The letter 
advised her of the type of evidence needed to substantiate her 
claim and explained what evidence VA was obligated to obtain or 
to assist her in obtaining and what information or evidence she 
was responsible for providing.  38U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The notice did not comply with Hupp, as it did not 
specifically notify her that the Veteran had no adjudicated 
service-connected disabilities at the time of his death.  
However, as she had filed his original application for VA 
compensation and/or pension benefits in October 2003 (on VA Form 
21-526), on his behalf under a Durable Power of Attorney, and 
following his intervening death continued to pursue those claims 
as derivative claims for accrued benefits, it stands to reason 
she was aware of the fact that he had no adjudicated service-
connected disabilities.  In other words, she had actual knowledge 
of this fact.  In Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), since overturned on other grounds in Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Court held that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because the defect was cured by 
actual knowledge on the part of the claimant ("Actual knowledge 
is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  

Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
Supreme Court of the United States also held in that the pleading 
party Appellant, not VA, has the evidentiary burden of proof in 
showing why a VCAA notice error in timing or content is 
prejudicial - meaning outcome determinative of the claim.  This 
holding of the Supreme Court overturned the lower Federal Circuit 
Court's holding in Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), that any error in a VCAA notice, concerning any 
element of a claim, is presumed prejudicial, and that VA then has 
the onus or burden of rebutting this presumption.  Here, the 
appellant and her representative have not alleged any prejudicial 
error in the VCAA notice she received (or did not receive), 
including in terms of the requirements set forth in Hupp.  It 
also was even more recently held in Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that after 
a notice error is found (this case, incidentally, concerned an 
increased-rating claim rather than for service connection), the 
appellant's burden to demonstrate prejudice, at the Court (CAVC) 
level, does not shift to VA unless notice is not provided at all.

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records (SPRs), and 
the private treatment records from Kaiser Permanente cited by the 
appellant.  She also submitted a copy of his death certificate.  
VA has done everything reasonably possible to assist her with her 
claim for death benefits in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) - including, as mentioned, by remanding 
her claim in December 2008 and December 2009 for further 
development, rather than immediately deciding her claim.



In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination for a DIC claim, but that it does require 
VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in a 
DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA to 
a Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that, in the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  In any event, here, pursuant to the Board's December 
2008 remand directive, the RO/AMC obtained a medical nexus 
opinion concerning whether the Veteran's fatal prostate cancer 
was related to his duties and responsibilities as a fuels 
specialist in service.  So in obtaining this necessary medical 
nexus opinion, there was substantial compliance with this remand 
directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service Connection for the Cause of the Veteran's Death

The appellant-widow alleges the Veteran was exposed to several 
toxic chemicals during the course of his military service - 
including benzene, carbon tetrachloride, trichloroethylene, 
tetrachloroethylene, freon, methylethylketone, 
chlorobromomethane, isocyanate, hydraulic fuel "red," de-icing 
fluids, cadmium, and beryllium - which she believes caused or 
contributed substantially or materially to his eventual death 
from prostate cancer.  For the reasons and bases discussed below, 
however, the Board instead finds that the weight of the competent 
and credible evidence of record is against this posited 
correlation, so her claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The Veteran in this case had no adjudicated service-connected 
disabilities at the time of his death in November 2003.  
Posthumously, he was service connected for ureterolithiasis, but 
service connection for prostate cancer was denied, and he was 
granted a nonservice-connected disability pension.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of the 
Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

As mentioned, the death certificate indicates the Veteran died in 
November 2003.  It lists his primary cause of death as prostatic 
carcinoma.  So to establish her entitlement to cause-of-death 
benefits, the appellant must somehow link his fatal cancer to his 
military service, either directly, presumptively, or secondarily 
to a service-connected disability.  Cf. Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  See, too, Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (indicating that, when determining whether a 
claimant is entitled to service connection, so including for 
cause of death, all potential theories of entitlement must be 
considered).

The Veteran's STRs, however, are completely unremarkable for any 
indications of prostate cancer, either in the way of a relevant 
subjective complaint (pertinent symptom, etc.) or objective 
clinical finding such as a relevant diagnosis.  His STRs show 
several complaints of gross hematuria diagnosed as ureteral 
calculi or kidney stones (keeping in mind service connection 
since has been granted, albeit post mortem, for the consequent 
disability).  The report of a May 1991 medical evaluation 
indicates that, on rectal examination, there was no occult blood 
and his prostate was of normal size, shape and location.  His 
military service ended in May 1993.

Thus, as his STRs show no complaints, treatment or diagnosis of 
prostate cancer, these records provide evidence against the 
notion this condition was incurred in service, so in turn also 
tend to go against the widow-appellant's derivative 
cause-of-death claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

As well, there is no evidence of a malignant tumor (cancerous 
lesion) within one year of the Veteran's discharge from service, 
meaning by May 1994, certainly not to the required compensable 
degree of at least 10-percent disabling, to otherwise warrant 
presuming his fatal cancer was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Rather, the Veteran's post-service medical records show he first 
received a diagnosis of prostate cancer in 1999, some 6 years 
after his separation from active duty service.  This 6-year lapse 
between the conclusion of his active duty military service and 
the onset of his symptoms and diagnosis provides additional 
evidence against his appellant-widow's derivative cause-of-death 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, the appellant has failed to show continuity of 
symptomatology associated with the fatal prostate cancer during 
those several intervening years following service up to that 
initial diagnosis to otherwise support service connection for 
this condition.  Establishing continuity of symptomatology under 
38 C.F.R. § 3.303(b) is an alternative method of linking a 
current disability (including, as here, an ultimately terminal 
disability) to service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  See also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

The appellant has posited a theory that exposure to several toxic 
chemicals during the course of the Veteran's military service - 
including to benzene, carbon tetrachloride, trichloroethylene, 
tetrachloroethylene, freon, methylethylketone, 
chlorobromomethane, isocyanate, hydraulic fuel "red," 
de-icing fluids, cadmium, and beryllium, led to his prostate 
cancer and eventual death from it.  His military personnel 
records indicate he was a laboratory technician responsible for 
insuring the quality of all aviation fuels and allied products 
from September 1971 to November 1974.  A note in his STRs states 
that "this individual works in the fuels lab, and is exposed to 
toxic chemicals during an average 8 hour day.  The following is a 
list of toxic chemicals this individual could possibly receive an 
occupational overexposure from:  solvents, aviation gas, 
JP fuels, tetraethyl lead."



The Board remanded the claim in December 2008, in part, to obtain 
a medical nexus opinion concerning the likelihood that exposure 
to those toxic chemicals in service (in the capacity mentioned) 
caused or contributed substantially or materially to the 
ultimately fatal prostate cancer.

The June 2009 VA medical nexus opinion obtained pursuant to this 
remand directive concluded that, after performing a thorough 
literature review, it is less likely than not (so less than 50/50 
probability) the Veteran's prostatic carcinoma was causally or 
etiologically related to the fuels listed in his service 
performance reports, including JP-4 and 115/145 that he was 
exposed to during his military service.  Since this examiner 
based her opinion on a thorough review of the record and 
considered the medical literature on the subject (so studies that 
have been done, etc.), her opinion is informed and has a lot of 
probative value.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the claimant's 
position).

The appellant also has posited an alternative theory that Agent 
Orange exposure caused the Veteran's fatal prostate cancer.  A 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence establishing that he or she was not exposed to any such 
agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, 
naval, or air service, certain specified diseases shall be 
presumptively service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, ischemic heart 
disease, all chronic B-cell leukemias, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
Parkinson's disease, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 
53202-16 (Aug. 31, 2010).

Here, though, there is no indication the Veteran was stationed in 
Vietnam or elsewhere involving the spraying or use of herbicides 
like the dioxin in Agent Orange.  And absent proof of this 
exposure - the claimed precipitating event, there necessarily 
cannot be any consequent association with his terminal prostate 
cancer.

The Federal Circuit Court has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  See also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The rationale employed in Combee, which 
instead concerned exposure to radiation, also applies to claims, 
as here, based on exposure to Agent Orange.  See Brock v. Brown, 
10 Vet. App. 155 (1997); McCartt v. West, 12 Vet. App. 164, 167 
(1999).

However, it is worth reiterating in this regard that there is no 
evidence of actual exposure to Agent Orange in service.  For the 
majority of the Veteran's 23 years of service, his military 
occupational specialty (MOS) was manpower management.  As stated 
previously, he also worked as a fuels specialist for three years.
But the Board finds no evidence that either MOS or any of his 
other duties and responsibilities in service involved exposure to 
Agent Orange, either in Vietnam or elsewhere.

The appellant has posited an additional theory that the Veteran's 
prostate cancer was secondary to his service-connected 
ureterolithiasis.  Service connection is permissible on this 
secondary basis for disability that is proximately due to or the 
result of a service-connected condition.  See 38 C.F.R. 
§ 3.310(a).  This includes situations where a service-connected 
condition has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the degree 
of disability (and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .

But, here, there is no such medical nexus opinion of record 
indicating there is any correlation between the Veteran's 
terminal prostate cancer and his service-connected 
ureterolithiasis.  See Velez v. West, 11 Vet. App. 148, 158 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus evidence 
is required to associate a secondary condition with a service-
connected disability).



The appellant is competent to describe her observations of the 
Veteran's health during the years since his military service 
ended, especially since she was married to him in 1995 and 
therefore had occasions to make these personal observations.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She 
also testified during her hearing that she is a nurse, so has 
some medical training, but she did not indicate that she had any 
specialized knowledge regarding the causes of prostate cancer or 
the necessary medical training and expertise to ascribe the cause 
of the Veteran's terminal cancer to his ureterolithiasis or to 
exposure to petroleum, chemicals or herbicides while in the 
military.  An opinion may be reduced in probative value even 
where it comes from someone with medical training, if the medical 
issue requires special knowledge.  See Black v. Brown, 10 
Vet. App. 279 (1997).  See also 38 C.F.R. § 3.159(a)(1) and (2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The appellant's testimony must be balanced against the other 
evidence of record, including specifically concerning the 
circumstances of the Veteran's service.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence).  Therefore, in weighing the 
appellant's written and oral testimony against the June 2009 VA 
medical opinion, the Board finds the VA opinion more probative of 
the determinative issue of causation.  See Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches.... As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.).

The Board also finds the personnel records showing the Veteran 
did not serve in areas treated with Agent Orange more probative 
than the appellant's assertions that Agent Orange exposure caused 
his fatal prostate cancer because she did not know him during the 
1960s and 1970s when Agent Orange was being used and she has not 
indicated any basis upon which she would have learned that he was 
exposed to Agent Orange during his service.

As there is no evidence in the STRs to support direct causation, 
no manifestation of the fatal cancer to the required compensable 
degree within one year of service to support presumptive 
causation, no medical opinion supporting secondary causation, no 
evidence of Vietnam service otherwise supporting presumptive 
service connection, and the June 2009 VA examiner's negative 
opinion against a connection between the Veteran's ultimately 
fatal prostate cancer and exposure to petroleum products and 
chemicals used to test the quality of those products, the Board 
finds that the weight of the evidence is against linking his 
prostate cancer to his military service.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for application, 
and her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


